Case 1:19-cv-00665-YK-EB Document1. Filed 04/18/19 Page 1 of 30

 

oN. TEO states Nistkier WORF MODIE N,54Riet OF Penvsy|IVANiA

 

Lakeem mM; house

 

 

Lia wie Civil atchaw vo. [° Wey 6 6S
Vv. | duPy Ri Al PEMADA

 

Fete fal BoReEAVL OF PR. sons,

 

uniter States oF AMERICA,

 

ANDREW ™|., EDGES,

 

 

 

 

dessig AYERS, FILED

Joun Does bie, SCRANTON

| Defendants, APR 18 2019
PER /]

 

<2
DEPUTY CLERK

 

indgopuc Liow

 

THs 18 A Ciel AiGuUTS action fer DAMAYES F; leo bolsoauTt To

 

QNEVS V. Six UNKNCKN AYXENTS OF THe FEDERAL Rokerv of NARCOLCS,

 

403 U.S. 388 Ciati) Fok tHe Violation of mR miithouse’s Right +o

 

ADSEFVATE MED: cai Cake AS Goakandee do AWD PfolecterD by the

 

Comdhidudow of THe Un ted States! Combined with;

 

FeQekAl TORT Claim ACT (FTCA) 26 U8. 4 272,

 

At All dimes Relevaut to thes Actew mR miilhouse Was A

 

PRigenER Ad the vn ted states Per tentiahy — (ew; sbury

 

In LewisbuRs Pennsylvania AWdD/oR has beew A PRISONER Uw dee

 

the Custody AND Cont ol oF the Febe ral bukeav oF PRisons.

 

defen Davty WDiyi Dvatly AND CollSchvely De PRived MR millhouse

 

OF his tedeAnily Conkanteed hi. ywts loy DENYS kum Absyzvate

 

MeDical CARE.

 

 

(i) . \

 

 

 

 
Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 2 of 30

 

All Allegations OF this ComPlaiint ake based ow mk millhouse's

 

bel. €F AVD twhokmation CuRfewtly AVA aAbiE 4o him. further

 

Aiswredy is Needed to deteRming AMONY otheR thugs, All

 

IND Ni OVALS {unolved aon the furl extent of Each Defendants

 

AUD othek inDni®vals ACtHiON OR OMIsSioNS that Ae Phived

 

mk mithouse of ADEGLATE MEA: CAL CARE.

 

IRSA Chow AUD VEWLE

 

()

THiS Coult has JuRSAIChoN UNDER 41% use $issi because this Actiow

 

ARises vnbeR the Cowstitutou avd (4aws OF THE Uns ted® Sintes .

 

Vewue les w the mMidole bistkiet of Fem nsylvaaia oNhER 1, Use

 

 

i341 because A Substrshal AMovaT of THE ACHS pUD OMISscoNs

 

Giving Rise te this ComPlawt CCCURRED iy this astfict

 

. Pats cd

 

mk miilhouse 16 AN AMUIt IWDINi Dval Presently inenkceRa ted

 

At the von: ted States. Psu, tevtary — lewisbuks ia Peunsylvansa,

 

(5)

DefeuDant Fedekal BukGAL o€ PRigons. MAWAQES, GCovekas AND

 

SuPeeniSes A CWRRectionval Facility the on, ted states Pewrteubiary

 

—— Lewisbuks with its PRING. PAI Place oF business at 3400 Robert

 

Eomiblek DRIVE, Lewishu Ry fenuSylvau/4 11837

 

(4)

Defew Nant on.ted States of AMERICA emPloy Defeu Aants'!

 

(lo)

DefeoNaut ANoREew m. EDA WgER is AN ADT wh vidual wo at

 

Au times Relevant fo this Achow KesiOed w the AjstRict.

 

(it)

Hefea Dont Iessie AyErS (5 zu ADVIS WDAZ Oval who, at Atl

 

times Relevant fo this Acton Res DEA WO THe aisthic®r.

 

DefewNaot JoHN Does t-to Ake ADol+ WAN DvAls At att Limes

 

Relevaut to this Action, they weke emPloyed by oR Agents

 

(7

 

 

 

 
“Case 1:19-cv-00665-YK-EB Document 1 “Filed 04/18/19 Page 3 of 30

 

 

(OF the fedeal BUREAU of PRig0NS:

 

facts +

 

on mAREH ¥, 2017 MR millhouse CYdELweaT A lumbs? laminectomy

 

(L4-Si intek body Fusion wth A metal case),

 

on APRil i1,oi7 had a Sx (6) week fost—SuRGical follow-voF

 

with the SuRGEeon At which dime AFtER mR millhouse EX Plsined

 

that he is stint EXPERIEN CIN vombness AND PaRalis 1 PaRts

 

of lowek® Lert les aud Cert Foot.

 

lish

 

 

 

 

 

 

 

 

 

 

 

 

mR milhouse neveR RECEIVED Fol low of cake FoR lert Knee
ActER SERiodD Wlechonw mw Octobek dolu |
mR milthouse Svlomitlad momeEfos Sick call REQUESTS EXPlarmiay
that the Marks Asgkavate his Kwee -

(19{6l & fox ABR yAL Avgust &20l¥ OR ED yen fried J Provine
mehical SHogs Athough MR mitthousg Had Cubhean mer-Cat
Shog 4s. '

(Q() em Avgust 67,2018 DR. CAenige failed 0 evaluate me milhovew
PR MED eA, shoes. .

(1s)(9) on nwumefous OCCASIONS JESKIE Ayes Poe Beeb Fac (po to evaluate

 

mk millkouse GR MED cal Shoes AND[ok ENSURE that MR

 

 

MillwovSe hoo APPRIED medical shogs,

 

 

 

 

 

 

 

 

 

 

 

a
 

Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 4 of 30

 

(is). THE SURGEON ScHENUIED AVOtThER Foilow VP Fok July, wi7 +° WEHER assess PosT-

 

SukGicatl ComPlertous , Te SykGeor also BEtemmENDEO mR mitlbousEe Comwue

 

werk we byck bhace, AMONG otheR thiac.

 

ON APRL 14, DEFENDAVT EDINGER APPROACHED MR milthouse's CEM AWD S44ted |

 

m :
3¢GN this medicst REFUSAl Shatin Yoo DoweT WanT Jou duly.%oi7? APPowbmeaur

 

So that c QA ber the medjeq hoid AUD 4Rausker yfou .”

 

INADNi bon DEFEWDALT ED WOER gated: "IF You Sigu tt You wonr KEceiVE

 

 

Follow uf cake wt YouR Next wistitubion. mk mitthouse AsFoseo TO Sign,

 

DererDawT ED ngeR THEW CyileA THE SURGEON it MATEly [FTING the

 

MEP CAL WoiDA ov APRA 14,217, APPROX mately (2) two hoves LateR mR miithouse

 

ws, Packeo out Awd 4 Rawe bere d ON APRA UY, 2067, without his "Back bRacg'!

 

ow Avsvet &iroly mR millhouse KEtueuEd ro “usf- LEW: Suey " Smiv ow
é

 

| Avguet tL r01i¥ mR miilhouse WAS Evaluated by éEfenhanT ED VyER

 

- 7 > 7 ,
AND EXPlaimES TO Defendant EMNGER Hat lis left KNEE has wo Ks tewed

 

thekRE WAS WErER ANY Folloun uP eke a that bis Lower boby | cEFrT les,

 

Lert Fost | Regar les. An Lower Back Pain has WwokstErEd |

 

 

Defer hast EDINSER atated 1 Wes Qorisultation RePorT:

 

“\amate hag A KwowN) his hay ao Chowie Low back Paid, he ls status

 

— Posr Comlenk DEComPRESsion at LS-SI With lei late hat NEVROfo LAM — .

 

wo ftomiss HE Com Plans. of AGW i Oysesthesias/ Paes thesiAS Down his

 

Beant Leg Combed wish Pain this Reyoust [s Fox Aw EMG or The

 

KLE Fok ONS0INS nEevfologie SymP toms, PRovisionat Diagnoss?

 

New LS Radi Cul pathy,

 

on october 4,206 A NOVY EMG WAS Conducted ley mR Hasan Aska’: m A,

 

tue RESULT OF THAE PROCEDLLE ware’

 

“EU aludeh ow OF 4he. Right suRal SEnSoky NIGEINE SoweD PRolows Distal

 

Penk ut euey (4.ims) avd DECKEASED ComDuchon vele tity (Calf t,t matt gyms),

 

.. Nehle evaluahon oF the fi: ight LS Paka SPA MUSCIE Showed $lignty

 

INCREASED: SPon baveous Achivity THE Kigat SI ~~ OapasPinal muscle

 

Showed moe kate ly INCREASED SPon taneous ACuNITY,

 

(9) (A)

 

 

 

 
 

Case 1:19-cv-00665-YK-EB Document1 Filed 04/18/19 Page 5 of 30

im PREssi9!

 

&

within dhe techwieal fs limitations of the Study, this Cette?

 

 

Prysiologica 6vi NEN ce OF :.

 

 

my Demye lina tus, Distal Pee PheRat we RoPsthy Affechny the Right Sv Kal

SenvSoky wekNe at the Avkle. |

 

y

othemwise the limi ted, PER timent wekie Condition EXam OF the Right lower

 

ex Remity ig vw~kemakK bole.

 

EMG EXam Shows Eur Oewce of MilA CDB-S/ Radi Cul pathy that ts FuetheR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

))
|] SuPPoeted wy A Relahve Deby iw the Right dibrat 4 REFIEX when ComPared
to the left Side, othe suite, limites but Pertineat EMG Exam és
pr REMARKALLE,

REtammendDdaAHons:

(i)|| Please Cons DER MRI oF lumbosacRal SPiwe.

DI] Peisicat thetaPy Consult.

6) ORMo Pehre Cousu(t .

(4) Sym Prom adie cake.

(s) flther , Rertommennatovs Per fiseketion OF Re fekRins Peoviden.

(ro) | Pe fea DaotT BDiOsek Farled fo Reese bed mR milthouse any Paw .
mePica tw that was Adeyuate anh/ok Effectve Te rKeAt his
DiAgneseD ConPiboay Desi te...” Cevthal OFFece" AWA ether be P

Recommendations Fok Aw WADE YoAte |" TRIAL oF Fukmolary Msi on ties.
fultheamofe, DeFenNant EDwoek stated he Was out OF oPtrwws.

A)j[me millhovee solomitte® wmume®ous “Sek Cau REqvVET TY Asheudast
| beSSE AYERS TO Theat his Chfonse Psid™ whith She “Iynoked"

(va}}] We Febe Ral bukeav oF PRisonS pau Ok EAMSER pothohired, LatiFie®, ACTH -
EsED ww Av Dok ConPoned the Poliey oR Custem oF bens Del lekately
ww Diffekewr fo mR milhougse's Right TO ADequAte meDicnl Cafe.

(us) |} the Fedekal Bukero CF PRisoNS . AWAD Ds Few Dat E4:N6E% Fyilea te

 

AdDequAtely lwnestsate mR milihouSe's meh; cal tReatment at. the

 

bonded sates Pewitewhary CEewigbuks, Fa.led to ENSURE that mR

 

milhouse REeCeiINEO ANEyLrtE MED, cl fReatmsut AND Farland

 

(4)

 

 

 

 

 

 
 

Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 6 of 30

 

fo ARsyuately svPerXvisE the emf loyees Awe DockeRS two kkKials

 

 

A+ ahe Lvite® Bmtes Pew iter tianky Lewieby ky tn Reyrkes
to mk millhoute’s me dren +Renadme wt ©

 

DEeFeNDAN+t GAIN GER: ig AssPonsible +o have ComPsteor

 

(24)

MEA: Cal SMFF that Writ REenDeX APPROPRi ALE tResdmentr

 

to PRisoveks ANDO follow PRocEduRES |

 

us)

DEFENDANT EDINGER is tHe HEAO Doct at Lewisbues,

 

Ww

EACH DefenPant WAS AWARE that mR Mi Whouse SoFFERED Exom

 

sekious HAacicC ANNO NEWE PAA, Amons othe® Me, cal ConDPhougy,

 

cach Defendant hal aA Duty to Ensue that mL milthovuse

 

Retevied awdlok Was wor AEnrerd ADE YAIE MEP, cal Cake.

 

(v8)

Gach DefenDanT Wal A Pury to twvesthsate mK miilhouse's

 

MEDICAL ConDIition Awd Any ComPlAarwwts he MADE.

 

(29)

EAth DefeoMant had$ A DuTy to FuRthek vowestisaté the Me, CA4

 

Cake PRoviWed +o mk milthouse-

 

D|esPi re the Sevekrry oF hi& jlloesses ANNO REPEnted Keyoests

 

FoR meDical cake. DefErDanrs [NPividoally ANP Collectively

 

Failed to f) Plow Me AMEQLALE MEDI CAI CARE +0 M2 MillhousE

 

(ti) ExGvRE that mer MillhoLse Received Aodsyorte MEA; cAI

 

Cake , (ii) EXSLRE that MR Milthovse W4S VoT Dewled Avsquate

 

medical CARE, ANDO tv) ANS {LATELY UnieStignte whether me

 

MijlWoUSEe as ReCeinie, ADEY VATE MED; CAL CARE.

 

(5) |

AS «4 Result of De Feadauts" Actors AND OMiSsr0n5, MRM; house

 

 

has SoFfteked AnD Contos +o SOFFEP POY SicAl IN ORES,

 

ANCL UDiWs wi thoor limi ba hows, Seki ous Baek AsO NrekvE

 

Pain, Limitations on hig Aloi lity to PaR tic iPate aa RetReat-

 

lon AFfeCHus Wis Daily Roulwe Sock AS SleePing ANDO

 

| Showeks And othek IryoRies that ARe Not Kuown becsdse

 

AMoNS Othek 4thivas,mMk miilhouse has been SENIED ADEQUALE

 

MEDICAL EXAMMAtTOUS by ComPe bewt meDjcal- PROFEsSionwAlS

 

8

 

 

 
7 of 30

 

(a.

AS A Result oF De Pendants ' ACh ons Anh OMSSMONS, mk

 

 

Milhouse surFeked mente ANYUSH ANA EmotignuAt

>: sess.

 

_(%)

ench NEéfenDants’ CowPuct WAS Willful Wanton, malicious

 

Awd wtenhonAt

 

 

Count re DeNniAl OF med cal Cakes

 

EACH Defendaut Acted onbeR Colok OF Li |

 

A+ Av Relevaut times mR mi lthouse ha DAA se Rios meDieny

 

NEeEh

 

EACH De Fen Dat LoAS AYel\, beg ately IOdi Filer le to mk

 

ttm; ( |house's se Rous medi cal ech,

 

a

GACh Dé Fear DiskepAkOed that Rsk by Failing Lo ke

 

Reasonable mea So8es te Abate vt.

 

Me,

EACH De fen Mat WAS Awake that mR Mm, house LoAS toot

 

ReCeiINing Ads yoAtE meso; CAl Crke.

 

_ hi)

EACH eFenbant Wwe A bury +o en buke “that me mi MWheuse

 

‘ Received AdEqoAte medical cake Ad Fai lee do Bo 80.

 

EAch DefenOaoT Act+E6 in 0pn SCious piskegrkd OF A Keown

 

(42)

Awd sobsmokal Risk oF Sekious harm to mk mi house.

 

bs)

mR mi Whovse So FFEkED Prys. ‘CAL AND Psy Cho lo Bi Cad haem

 

|AS A Dikect awd PRoXi mate Result OF Defer DanTs'

 

 

| PeWberate whirfefewce to his Coustiduioual Right 4o aveyusle
[meERical cake .

 

As A Dikect And PRoximate Resolt ¢ OF the De few Qavts!

 

toll

Del beta te i Di FFePENCE te mk mi Whovse's. Const fudrowal

 

 

 

 

0

 
 

Case 1:19-cv-00665-YK-EB Document1 Filed 04/18/19 Page 8 of 30

t—__ on

 

AmenDmenr, MR MiMhoVSE WAS DSPRived OF hes WgnT TO

 

AReqate MEA: CA CAKE.

 

CUNT 2) NBA YENT MED cal CAE

 

GS

AS A Dect Aum. PRoXi:mate Besolt OF De fen Pant

 

ENiNGEk Ss NealigenCe MR MillhovsE™'s ConNitoa vs

 

WokStENneEs |

 

 

wines FoRE MR Millhouse PRAYS FR JoOGemeat Ay aingr

 

Oniten States Som CER bain OF fh (0,000,200,00 GR ADAmnle-

 

RRatve Claim No. TRT-NER—-2e18 -03995 AND § 10,060,c00.00 For

 

ADPUNISHRALVE Claim No, TAT.NER- alg “06104 INCLUAINY A Maclsk- |

 

AtON that DekEnOanTs violated his ConsttutwuAl KighTs.

 

ComPensatohy DAMAYXES AYAWST GACH DEFEXRAAUT, Jointly AvO

 

SeveRally, Awd Punstive Damages Aysrvosgt Each DelEVDaWT 1a AN

 

Amount to be Detexminged At thal, Alewy with sry other Relist

 

the Bouk+ Heems NECESSARY ANS PRoPER, AND ADD 4 ON AI Sum

 

Cekdinin o¢ttion WoO FoR ToaT Clam Qviy-00477 Av 42.60, 000 cA

 

TERT Claim Loi.y-COUW I’, S.GYSD vunbek Psun tty oF PER ky.

 

Date B*

APR. Tr ,20149 3/ KL Ym OO dere,

 

 

 

 

 

 

 

 

 

 

 

(7)

 
InmateStatenizmtGombined-00665-YK-EB Document1 Filed 04/18/19 Page 9 of 30 Page | of 2

moe a
! 7’

 

 

 

 

 

t a
Inmate Statement
Inmate Reg #: 59904066 Current Institution: Lewisburg USP
Inmate Name: MILLHOUSE, KAREEM Housing Unit: LEW-E-A
Report Date: 03/28/2019 Living Quarters: E02-216L
Report Time: 11:15:52 AM
Alpha : Transaction Encumbrance
Code Date/Time Reference# Payment# Transaction Type Amount Amount Ending Balance
LEW = 3/20/2019 13 Sales ($2.65) $177.86
9:02:23 AM
LEW =. 3/19/2019 TFNO319 - Phone Withdrawal $2.74 $180.51
7:48:29 AM
LEW 3/8/2019 UICD0319 - Debt Encumbrance (SO.01) wen nnee
10:07:20 AM = 973
LEW =. 3/7/2019 8:21:46 TFN0307 Phone Withdrawal ($4.00) $177.77
AM
LEW 3/7/2019 8:20:52 TFN0307 Phone Withdrawal $3.95 $181.77
AM .
_LEW = 3/6/2019 9:18:10 TFN0306 Phone Withdrawal ($5.00) $177.82
AM ,
LEW = 3/6/2019 9:09:05 11 Sales | ($3.05) $182.82
AM : -
LEW = 3/5/2019 TFN0305 Phone Withdrawal $2.00 $185.87
10:16:39 AM ‘
LEW = 3/5/2019 9:58:51 UFRP0319 FRP Quarterly Pymt $0.00 $183.87
AM .
LEW = 3/4/2019 7:35:14 TFN0304 Phone Withdrawal ($2.00) $183.87
PM
LEW = 3/4/2019 7:34:02 TFN0304 Phone Withdrawal $8.11 $185.87
PM .
LEW = 3/2/2019 6:06:26 TFN0302 Phone Withdrawal ($8.00) $177.76
PM
LEW = 3/2/2019 5:44:09 TFN0302 Phone Withdrawal ($2.00) $185.76
PM . .
LEW 3/1/2019 6:06:48.33319060 Western Union $50.00 | $187.76
PM oo .
LEW = 3/1/2019 6:06:48 GPHLD469 - Debt Encumbrance ($10.00) wee eneee
PM 915
LEW = 3/1/2019 6:06:48 RLEWD436 - Debt Encumbrance ($10.00) nee
PM 916
LEW = 3/1/2019 6:06:48 SLEWD302 - Debt Encumbrance ($10.00) www nnn
PM ‘ 917
LEW = 3/1/2019 6:06:48 TMCRDO07 - Debt Encumbrance ($10.00) weeeeeee
PM 918 :
LEW — 3/1/2019 6:06:48 TMCRD090 - Debt Encumbrance ($10.00) wneennee
PM 919 .
LEW = 3/1/2019 9:39:38 TFN0301 Phone Withdrawal! $10.00 $137.76
AM
LEW = 3/1/2019 9:27:17 TFN0301 Phone Withdrawal ($10.00) $127.76
AM
LEW 3/1/2019 GPHLD469 - Debt Encumbrance - $5.00 = nnn
12:10:55AM 754 Released
LEW 3/1/2019 RLEWD436 - Debt Encumbrance - $5.00 = wnwnnnne
12:10:55 AM.- 755 Released
LEW = 3/1/2019 SLEWD302 - Debt Encumbrance - $5.00 wenn ewes
12:10:55AM 756 . Released
LEW 3/1/2019 TMCRDO07 - Debt Encumbrance - $5.00 —wwneenne
12:10:55 AM —_757 Released
LEW = 3/1/2019 TMCRDO90 - Debt Encumbrance - $5.00 wenenene
. 12:10:55AM = 758 Released
LEW 3/1/2019 TMCRDO07 PLRA Payment $0.00: $152.76
12:10:55 AM
LEW = 3/1/2019 RLEWD436 = 1359 PLRA Payment ($5.00) $142.76
12:10:55 AM .
LEW 3/1/2019 SLEWD302 1358 PLRA Payment ($5.00) $147.76
12:10:55 AM
LEW 3/1/2019 GPHLD469 = 1360 PLRA Payment ($5.00) $137.76
12:10:55 AM
LEW = 2/6/2019 8:54:25 15 Sales $0.00 $152.76
AM .
LEW 33319032 Western Union $25.00 $152.76
https://10.33.92.106/truweb/InmateStatementCombined.aspx 3/28/2019
  
 
  

Case: 6:18-cv-00125-DLB. Doc #: 12-1 Filed: 05/29/18 Pat

 

Inmate Name: MILLHOUSE, KAREEM Reg #: 59904-066

 

Date of Birth: 08/04/1976 Sex: M Race: BLACK Facility: MCR yo fn
Encounter Date: 05/09/2017 13:02 Provider: Perkins, Edward MD/CD = Unit: = E04 KX Gchila. + Wr!
New Consultation Requests: .
Consultation/Procedure Target Date Scheduled Target Date Priority Translator Language
Neurosurgery 05/16/2017 05/16/2017 Routine No
Subtype:
Neurosurgery

Reason for Request:
Vv |M underwent LS spinal fusion on 3/8/17 - needs post op evaluation. Significant Left LE neuropathy.

 

i

Schedule:
Activity . Date Scheduled Scheduled Provider
Chronic Care Visit 41/08/2017 00:00 MLP 03 ,
Chronic Care Visit 05/07/2018 00:00 Physician

Other:

Follow- up at sick call and CCC as needed. To be evaluated by provider and placed on callout. Return or go to sick
call if condition worsens or does not improve or for any untoward symptoms. DC to housing unit and work. WIll FU in
6 months and 1 year - sooner for any untoward symptoms. Inmate instructed to report any untoward symptoms.

Patient Education Topics:

Date tnitiated Format dout/Topic Provider Outcome
05/09/2017 Counseling Access to Care Perkins, Edward - Verbalizes

- Understanding
Discussed access to care, compliance with recommendations and treatment plan, Diet/exercise and wt. control,

Medications R/B and possible side-effects and preventive care measures. Inmate to report any untoward
symptoms.

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Perkins, Edward MD/CD on 05/18/2017 13:51

Generated 05/18/2017 13:51 by Perkins, Edward MD/CD Bureau of Prisons - MCR : Page 4 of 4
 

 

‘

Case _1:19-cv-00665-YK- , ument 1 Filed 04/18/19 Page 11 of 30
9 of 4 — |

EXHI bit >
he

TRULINCS 59904066 - MILLHOUSE, KAREEM - Unit: MCR-Z-A

woe ee we ne ee nee wenn cece n cence cer ee nee ences ce see cnmensescnowscerancrasarconcasarccceccccececescescescerr

FROM: Health Service

TO: 59904066 MILLHOUSE, KAREEM
SUBJECT: RE:***Inmate to Staff Message***
DATE: 06/16/2017 10:47 AM

You have a follow up scheduled with your provider very soon. | will forward your message to them to let them know your pain-
has increased. Watch the call outs for you to be called to medical. If you are not called to medical within a week, sign up for
sick call like you were asked.

>>> ~A!MILLHOUSE, ~*!IKAREEM" <59904066@inmatemessage.com> 6/16/2017 9:53 AM >>>
To: KENNEDY
Inmate Work Assignment: NONE

1 WAS TOLD TO SEND A COP OUT VIA HEALTH SERVICE BOX BECASE | HAVE A CHRONIC CARE ISSUE,HOWEVER
BP-8,9,10,AND 11 STAE TO FOLLOW UP AT SICK CALL IF MY CONDITION WORSTEN.MY BACK AND LOWER BODY
PAIN IS WORST SINCE SURGERY.MEANWHILE,WHEN | WAS ON 1800MG TWICE A DAY MY LOWER BODY PAIN WAS
SEM| MANAGED. IBUPROFEN ISN'T DOING ANYTHING FOR MY BACK,PERIOD.IM IN IMMENSE PAINFROM THAT AND
MY HANDS. - .

\

BOP FOIA FOIA # 2018-06236 42 of 492
 

 

Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 12 of 30

f

owe wee ee ee er ee re ne ee ent eee meen anna were ns casera nesenuasssssecanamanancacaecuscnnceaconecrrrres.

FROM: Blue Sick Call

TO: 59904066 MILLHOUSE, KAREEM
SUBJECT: RE:***inmate to Staff Message**”
DATE: 07/06/2017 08:37 AM

As discussed during breakfast, your provider is aware of your concerns and you have an appointment scheduled with him.
Please continue to watch the call outs.

>>> ~A!/MILLHOUSE, ~4IKAREEM" <59904066@inmatemessage.com> 7/6/2017 7:37 AM >>>
To: MEDICAL . :
Inmate Work Assignment: CONVELESENCE

| HAVE EXCRUCIATING BACK PAIN, | HAVE NO RELIEF FOR ITITHE COLD AIR AGGRAVATE iTIBUPROFEN DOES NOT
RELIEVE THE PAIN.| REALLY AM NOT SOPPOSE TO BE PRESCRIBED THAT BECAUSE OF THE BLOOD PRESSURE
MEDICATIONS I'AM ON.YOU KEEP SAYING WATCH THE CALL OUT TO SEE MY CARE PROVIDER BECAUSE MY. ,
ISSUES IS CHRONIC CARE,MEANWHILE YOU SAID | WAS TO SEE MY PROVIDER 6/28/17!WELL | HAVN'T SEEN
ANYONE!ARE YOU SAYING THAT | CAN ONLY GET TREATMENT FOR MY ISSUES EVERY (6) MONTHS?! ADDRESSED
THIS TO AW BARONE, WARDEN ORMOND, MR LENNEN ADMINISTRATIVE REMEDIES. WHAT ELSE MUST | DO?FILE A
CIVIL SUIT? * .

BOP FOIA FOIA# 2018-06236 80 of 492

 
 

 

 

 

 

Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 13 of 30

4 oF19g

 

TRULINCS 59904066 - MILLHOUSE, KAREEM - Unit: MCR-Z-A

FROM: AW

TO: 59904068 MILLHOUSE, KAREEM -
SUBJECT: RE:”**inmate to Staff Message***

DATE: 07/06/2017 03:37 PM

The physician evaluated you on 5/9/17 and pertormed a full exam. He also submitted a Neurosurgery consultation, but it was
disapproved by the Region. The Regional Medical Doctor noted on May 31, 2017, "patient seen on follow up post surgery on
4/2017 in previous institution. Still with problems after surgery. Exam was unremarkable and recommendations to continue
conservative treatment and order lumbosacral Xrays flexion and neutral". Your X-ray was completed on May 24, 2017. Since
your arrival to USP McCreary, you have been evaluated at sick call on 4 separate occasions. You have also been informed you
are on the schedule to see your provider for your complaints. On July 6, 2017, AHSA Cimarossa spoke to you about your -
complaints. You were informed once again, you need to wait until your name is on the call outs. The follow-up appointments
are scheduled around emergent appointments. Back pain is non-emergent. You will be on the call outs soon to be evaluated. -

>>> ~Al"MILLHOUSE, ~*!KAREEM" <59904066@inmatemessage.com> 7/6/2017 10:32 AM >>>

To: BARRON
Inmate Work Assignment: COVELESENCE

| SPOKE TO YOU, CIMAROSA, WARDEN ORMOND,MR LENNEN,|N ADDITION | FILED ADMINISTATIVE REMEDIES AND
RECEIVED NO RELIEF!ITS NO WAY THAT USP-MCR IS IN COMPLIANCE WITH PS.6031.04!SICKCALL PROCEDURE IS
INADEQUATE AND INEFFECTIVE,EACH TIME | SIGN UP FOR SICKCALL THEY SAY MY ISSUES IS CHRONIC CARE AN
HING.1 HAD A POSTERIOR LUMBAR FUSION ON 3/8/17 SMaSGa RETEOUIERWASICONDUCIED
TORISCHEDUEE DANOMHERKOGKOW UPAFORUUEY/2 [o/APaDRIEDIN SE
Az *RERUSALSRORFRHATE Ole OWsUPsS Oxbid EXC
RERUSE ts OCTORIONOKEARIMEI/244-AILWAS [SFERRED RNB ARRIVED AERE‘S/3/1 7; 1a
HAVE NOEAENYSBACKBRAGE:SINGE:4/24/47 | NEVER HAD AN ADEQUATE INITIAL ARRIVAL DR APPOINTMENT.5/9/17
DR PERKINS SAID HE CANNOT DO ANYTHING HE IS JUST HELPING AND WORK AT USP-MANCHESTER AND THAT |
WILL SEE MY PROVIDER WITHIN 14 DAYS,ITS NOW 7/6/17 AND EVERYBODY SAY WATCH THE CALL OUT!ITHE COLD
AIR AGGRAVATE MY BACK PAIN, IBUPROFEN DOES NOTHIN,AND !'AM NOT SUPPOSE TO TAKE BECAUSE OF MY
BLOOD PRESSURE MEDICATIONS!THE GABAPENTIN !S FOR THE NERVE PAIN. | HAVE SHOOTING PAIN DOWN LEFT
SIDE,BURNING SENSATION AND FEELING OF MILLIONS OF PIN PRICKS.| HAVE NO RELIEF 5/31/17 NEUROSURGEON
CONSULT WAS DENIED AND STATED THAT MY PAIN CAN BE MANAGED LOCALLY.AND BASICALLY USO-MCR IS
SAYING THAT | CAN ONLY ADDRESS MY ISSUES EVERY 6 MONTHS ALTHOUGH CENRAL OFFICE AND REGION
STATE FOLLOW UP AT SICK CALL IF YOU FEEL YOUR CONDITION CHANGE/WORSTEN'!! NEED MY BACK PAIN
ADDRESSED. ALL THIS KEEP WATCHING THE CALL OUT GAME IS CHILDISH AND !SN'T ADDRESSING MY
ISSUES.THIS IS THE ONLY INSTITUTION THAT SICK CALL CAN NOT HELP.

t

      
  

 
  
 
 

    
 
 

   
  

     

 

 

BOP FOIA FOIA# 2018-06236 &2 of 492
Case 1:19-cv-00665-YK-EB Document1 Filed 04/18/19 Page 14 of 30

SOF IF —

Exutbir vo.
cee

TRULINCS 59904066 - MILLHOUSE, KAREEM - Unit: MCR-Z-A

a eee cae ee ee eee ewer meen en eee ere eee ness eesecernareauccntassannnaaesanascaenuuuacercccaerecerrer.

FROM: Warden
TO: 59904066 MILLHOUSE, KAREEM

' SUBJECT: RE:***Inmate to Staff Message”**

DATE: 07/17/2017 09:32 AM
An Administrative Remedy (BP9) response regarding this Issue is being finalized at this time.

>>> ~A!"MILLHOUSE, ~*IKAREEM” <59904066@inmatemessage.com> 7/8/2017 9:44 AM >>>
To: ORMOND

_ Inmate Work Assignment: CONVELESENCE

| SPOKE TO YOU YESTERDAY 7/7/17 AND YOU SAID SEND YOU A COP OUT! MY ISSUE IS MEDICAL AND |

ADDRESSED IT TO,JONES,CIMAROSA,BARRON,LENNON, IN ADDITION | SUBMITTED AP-8/BP-9 AND THE ISSUE STILL
HAS NOT BEEN ADDRESSEDIONRG7SMEREBHIA DAP OSTER ORC BARI SION tO ERE SEON 4/17/17 IHAD A FOLLOW UP
VISIT WITH OPERATING DOCTOR AT WHICH TIME HE SCHEDULED ANOTHER FOLLOW UP VISIT FOR .
JULY ,2017. HOWEVER | WAS TRANSFERRED 4/24/17 AND ARRIVED HERE 5/3/17.ON 5/9/17 | WAS SEEN BY DR
PERKINS AND HE SAID THAT HE CANNOT DO ANYTHING FOR ME BECAUSE HE IS JUST HELPING ANDWORK AT FCI-
MANCHESTER.HE SAID THAT | WILL BE SEEN HERE WITHIN 14 DAYS BY MY CARE PROVIDER AND EXPLAIN MY
ISSUES THEN.HE ONYL RENEWED MY MEDICATIONS FOR 14 DAYS.” HAVE EXCRUCIATING BACK PAIN THAT IS
AGGRAVATED BY THE COLD AIR ON UNIT'.THE IBUPROFEN DOES NOTHING TO RELIEVE THAT PAIN AND | TOLD
EACH DOCTOR WHO PRESCRIBED IT SINCE.ASIDE FROM THAT | WAS TOLD THAT | CANNOT TAKE IBUPROFEN
WHILE ON BLOOD PRESSURE MEDICATIONS.ON 5/31/17 A NEUROSURGEON CONSULT WAS DENIED!SICK CALL
KEEP SAYING THAT THEY CANNOT DO ANYTHING FOR ME AND THAT MY ISSUES IS CHRONIC CARE.MEANWHILE |
HAVE REMEDY FROM THE MID-ATLANTIC NORTHEAST REGION AND CENTRAL OFFICE STATING'IF YOU FEEL
YOUR CONDITION HAS CHANGED/WORSTENED FOLLW UP AT SICK CALL.MEDICAL DOESN'T RESPECT THAT

HERE THEY SAY MY PAIN IS NON/EMERGENT AND THAT I' AM SCHEDULED TO SEE MY PROVIDER.THAT WAS
SUPPOSED TO BE 6/28/17. NEED PAIN RELIEF. THANK YOU

   
   

      

BOP FOIA FOIA# 2018-06236 109 of 492
 

. Case 1:19-cv-00665-YK-EB Document1 Filed 04/18/19 Page 15 of 30

GO [Y

TRULINCS 59904066 - MILLHOUSE, KAREEM - Unit: MCR-Z-A

nee ee ee eee wre mee naw ew ene en eee meee cen rene aa ene seesaw nnn aeesenaacnageccacaascssccnawarcenaceycecssrerr

FROM: AW

TO: 59904066 MILLHOUSE, KAREEM
SUBJECT: RE:***inmate to Staff Message***
DATE: 09/08/2017 11:12 AM

If you feel you are not receiving inadequate medical care, you can start the Administrative Remedy process.

>>> ~Al"MILLHOUSE, ~*IKAREEM" <59904066@inmatemessage.com> 9/6/2017 11:36 AM >>>
To: BARRON
Inmate Work Assignment: CONVALESCENCE

| BEEN THROUGH ALL YOU EVER SAID AND NOTHING WAS DONE.SICK CALL KEEP SAYING THEY CAN'T DO
ANYTHING FOR THE PAIN.IBUPROFEN (S NOT AND NEVER RELPED WHY AM | BEING FORCED TO TAKE SOMETHING
THAT DOES NOT WORK? WHAT IS THE ISSUE HERE AT MCCREARY THAT MEDICAL WILL NOT PRESCRIBE PAIN
MEDICATION THAT WORK.MY BACK PAIN IS EXCRUCIATING.GABAPENTIN IS "ONLY’FOR THE NERVE PAIN.| ‘AM !N
PAIN AND AbehiYeCOn SO GHEHTONSIWEREREIDENMED AND STATED THAT MY CONDITIONS CAN BE MANAGED
LOCALLY,WHY ISN'T THAT HAPPENING?7I ‘AM IN PAIN AND NEED MEDICATION FOR THAT PAIN THAT GABAPENTING
1S "NOT"FOR. THANK YOU AND HAVE A GOOD DAY.NOTE:| WENT TO SICK CALL AFTER YOUR REPLY TO THIS
"INITIAL" COP-OUT. ,

-----AW on 8/15/2017 11:42 AM wrote:

   

>

You are prescribed Gabapentin and Ibuprofen for pain. If those pain medications are not adequate for your pain, sick call is
open for you to address your concerns until you are evaluated by your provider or through chronic care clinic. You have a
follow-up appointment scheduled as you have been previously advised. | trust this addresses your concerns.

>>> ~4I"MILLHOUSE, ~“!KAREEM" <59904066@inmatemessage.com> 8/13/2017 11:59 AM >>>

’ To: BARRON

 

 

Inmate Work Assignment; CONVALESCENCE

 

MEDICAL IS NOT DOING ANYTHING TO PROVIDE PAIN RELIEF FOR MY BACK AND FOOT PAIN: GONSBETARHONS
EREDENENE OD RESENEING OR. NERVEMIESI-ANDIMOMESE@AN. THEREFORE, WHAT SHOULD | DO BECAUSE SICK

CALL SAY | GAN ONLY ADDRESS CHRONIC ISSUES AT CHRONIC CARE AND IM NOT SCHEDULED FOR CHRONIC
CARE ANYTIME SOON. :

 

BOP FOIA FOIA# 201 8-06236 171 of 492

 

 
i CRE 14Fv-c0c6 AEE ‘Bocumen 1 Filed COOK a ager of 30
FOR. K.GlY mMEDical RECORDS USF LswisbuRr

Rom, MI NhOLSE,K 59GOY Quo deo RobeKT MUR ORive

 

THAT he eee cima PiGcasE NocumEe wg T HS KNOW
Lf wi Et GET ADEQUATE NOR EFFESVE mMEDCAL 4REAIMEDT.

da)
A Requeers Hild re on aickethe SOON OOP Sick
_ } THROUMSHOUT SG b LY,
nose a Rosoluth on AH SmPT#. G 130-]% MRS. Beas w See ee: is No
US Giuie,* ANA, PIONEO OF FR Sick Catt DUR Routine Rounds ie ou?
; IN RAM nIStHRative Remedy No., 953207-F1 «+ was sf y u
AtEg

1 . aJ ~ _
AN EVAIU AON FOR UNADOFESSED MEDICA Coden Re qUSStEO A Sie
N AAA HOM X Gave PVR AUDBREW Pr. EBS.
WA NOMEROUS Cof-ouTs, Aboot +h,

HOW YOUR NOL Bou; ,
© +neke fray RecoR PD rev tN (Fx Reteweas wo REsPonSes Wer

   

SEH
SCORDS |PRoW YEROUS co aure FoR coe, oF
5 CaPltGS FROM APRel 4,207 THRO Dat o> YT

APRN LOIS, ave GENERATED

SENT ComPlasnptS : °
‘ FuR lcensE® 6M Ployecs,
F EES ON j
Roe YESS: CA AYERS, ANI mR Rowawk Paseo. oe
OFF CE OF GENERAL COUN SE! AWD HE Sout Commi se
, ‘OAD.

RE IS Us DE SPREAD
it Ne pe GA CoRROP4IOW At USL Ceurs :
ab cen ANA bron, QUARANTEEO US. CowBL OMAR CONSE (KA CY
WANE y S'SHTH Amo atmenrr AWS ISUSCR You? (2) DHTE WAMEly |
UME i
CRUG U5 Paras , DA QNOSED COND F0NS TWAt 15 CAUSING EXTREME Lie

EFT Fear CEMORE, the nN C |
IRS WORSENED AND tHE TOES HAS Corles eos

TE CANNOT E+ T
mr, = . ‘ |
( CEPT FOOT 1 “gy! ISSUED SHvEd,

RGW Mm. oe
TO MR C.wiliAm

3

:
E
i
:
i

e

a
é

CAUSE fa gi mawee ob FeRsoudel 1S ovekiy Com DEAT
EO 15 em WERKE Dismisses Kee CEN Hage OF THE Lawsuits
THEY WEREGY on) tile meat er MOS+ bE RE Cos-
f

SMOYTES Term omens cee nat

PN ia,

. RAE YOU. CoH.
ISP Lacy © lad (UE PAR 4 cr Patiala IN, THE

I VI (OW OF
371. SUussti cg Always Reva, Aa eed AWM BIGo! :

| Rlua~ S R te) THE Cam t
9 HAS bee ExPposan | &~ THEM Boonek of |

Sylvia H, Rarnoo(¥ AWS HAVE A Govan DAY.

INinatedee a2

 
     
 

 

 

 

& Case eee NR LG Document 1 Filed 04/18/19 Page 17 of 307° ~
EX io: oan
—
TAOS REN, medical ReeokOs
____. Ronn. Miyjhovss EAGOYOWO | _eetobee We POE og.

 

E-Z20%

 

  
 
 

 

% |r seoT You Sevekal aequest_t FoR - THE -
_ Ropes of he | “EMGswcT ' REsoits that ty4S

Com Duched LAs bene 4 2l%- x Nave YE tte.

Reeve trot Reqwect og SH st
© 4

 

 

“Oo

 

a

 

—— Z

__ ¥ AbthedmoRe, soul s0+ DotumeH vie, IO...
Sexv.est Agjvers CoPouts to DF CDi gc
I02 Steve Bhoww HSA. OR +hEe memogaur
treat + Cae YO Alovt the IWADE UAE _
OD pellecsive Medica t t+fea tmer/t.
ARES ReSpuse = fEcEeVEO ~eAAY Qdale.
theve 1S ASO e Douce Not ct SUbmitted_
re. Cares MUAEWCES .

 

 

 

 

 

 

 

 

 

Ly

 

 

 

Kite am Ww EXCL AL We, Paw FER - —.

_ tre have seueval DAGNOSEA Con Drtions

_ DAA these Agmes Medical / HéA Mth Sehyces
INS PlAginis Will s30+ DeteR Ary Ci fraation

= EXNoust “ROM Strelwe Remedies"

 

 

 

 

 

 

_»

 

Loa

 

 

 

 allhecwate You Do Your
Ndb DU Bon Hus WI PY Ble,

L wpb > i) 7 qe
try ed ICAL) ce L f = thf

AY

 

 

 

 

 

 

 

 

 

 
 

aa : Case 1:19-cv- A LD. rent 1 Ellead_ OA/1 8/19 Page 12 of 20

 

inmate Name: _MILLHOUSE, KAREEM Reg iH: 59904-066
Date of Birth: © ; Sex: M Race: BLACK Facility. LEW
Encounter Date: 08/17/2018 1 01 Provider: Edinger, Andrew MD/CD Unit: E02

 

Hyperlipidemia, mixed, 272.2 - Current yo
Hypertension, Unspecified essential, 401.9 - Current’ a. EXku bi; ee 7 i
Low back pain, lumbago, 724.2 -Current , _

. Unspecified vitamin D deficiency, 268.9 - Current

PLAN:

Renew Medication Orders: Lo

Rx# Medication Order Date © Prescriber Order

187504-LEW Albuterol Inhaler HFA @. 5 GM) 90 MCG/ACT 08/17/2018 12:01 Don't use daily. Inhale 2 puffs by

mouth 4 times a day as needed
to prevent/relieve asthma attack
(inhaler to last 90 days. If need
more, make sick call) - "Empty
container is to be returned for
refill" PRN x 90 day(s)

Indication: Asthma, unspecified
. 187503-LEW -amLODIPine 5MGTAB (08/17/2018 12:01 __ Take one tablet (5 MG) by mouth
each day x 180 day(s)
Indication: Hypertension, Unspecified essential
187505-LEW Lisinopril 20 MG Tab 08/17/2018 12:01 Take one tablet by mouth each
- day x 180 day(s)
Indication: Hypertension, Unspecified essential

New Laboratory Requests: .
Details , Frequency Due Date Priority

Chronic Care Clinics-Hypertension-Lipid.Profile One Time . . 10/29/2018 00:00 Routine

Chronic Care Clinics-Hypertension-
Comprehensive Metabolic Profile (CMP)
New Consultation Requests:

Consultation/Procedure Target Date Scheduled Target Date Priority : Translator Language

Specialty Procedure - In house 12/03/2018 12/03/2018 . Routine No
Subtype:

' EMG/NCT - On-Site
Reason for Request:
Inmate has a known history of chronic low back pain. He is status-post Lumbar decompression at L5-S1
with bilateral neuroforaminotomies. He complains of new dysesthesias/paresthesias down his right leg
combined with pain. This request is for an EMG of the RLE for ongoing neurologic symptoms.
Provisional Diagnosis:

New L5 radiculopathy
New Non-Medication Orders:
_ Order Frequency Duration Details ; _ Ordered By
Blood. Pressure. One Time Due 10/1/18 _ Edinger, Andrew
: -MD/CD
Order Date: ~ 08/17/2018 - ,

Schedule:

Activity oO Date Scheduled Scheduled Provider

Chronic Care Visit 07/31/2019 00:00 Physician
Disposition: a

Generated 09/11/2018 12:29 by Edinger, Andrew MD/CD — Bureau of Prisons - LEW ° Page 4 of 5

 
Pennsylvania Institute of Neurology,
Hasan Askari, MD

      

  

 

113 North Market Street, , fan Be v
Selinsgrove, PA 17870 _ — Xt b: rf a nd
Tel: (570) 884-3243/Fax: (570) 884-3245 ee |
Test Date: 10/4/2018
Patient: Kareem Millhouse DOB: 7} Physician: =. Hasan Askari, MD
Sex: Male . Height: 5' 2" ~ Ref Phys: Andrew Edinger, MD
ID#: . 59904-066 Weight: 212 lbs. Technician: _ None

 

Patient Complaints:
RLE - neuropathy

NCV & EMG Findings: :
Evaluation of the right sural sensory nerve showed prolonged distal peak latency (4.1 ms) and decreased -
conduction velocity (Calf-Lat Mall, 34 m/s). All-remaining nerves (as indicated in the following tables) were
within normal limits. -

All F Wave latencies were within normal limits. Left vs. Right comparison data for the tibial H-reflex indicates
abnormal L-R latency difference (4.31 ms).

Needle evaluation of the right L5 paraspinal muscle showed slightly increased spontaneous activity. The right |
S1 paraspinal muscle showed moderately increased spontaneous activity. All remaining muscles (as.indicated
~ in the following table) showed no evidence of electrical instability.

Impression: :
Within the technical limitations of the study, this letter physiological evidence of:
1. My demyelinating, distal peripheral neuropathy affecting the right sural sensory nerve at the ankle.
2. Otherwise the limited, pertinent nerve conduction exam of the right lower extremity is unremarkable.
3. EMG exam shows evidence of mild LS-S1 radiculopathy that is further supported by a relative delay in
the right tibial H reflex when compared to the left side. Otherwise, limited but pertinent, EMG exam is

unremarkable.

Recommendations:

1. Please consider MRI of lumbosacral spine.

2. Physical therapy consult.

3. Orthopedic consult.

4. Symptomatic care.

5. Further recommendations, per discretion of the referring provider.
Thank you,
Sincerely,

 

Hasan Askari, MD
‘

C Case 1:19-cv-00669- YBIFERY. ‘ ~
Vv 6 YER Document 1 Filed PRIA LAI G9 AF PO ma L,

FO! ik Docdok mdpery 17 CO yee at

mehicA/ . exH« i na

Feom, pr [Ihedde sHie Otelo Love bee 20, 20/k
5-2/0

THe Cold HAS mel EfSE* he (Bi IT phtecs iy fry
Obl fou 192, Aecsen tym Shuts Gath. ans

Qppetite.

Ail Advaiarsy ned, Kes ferses Shute,

 

Bil -uP pr SICK CAY IF Opa Feel ‘ow
Ondrtim has Wir skred “

Sik CAL [5 not fesPmdled FU

) fort *ROP ER RECORD KEEPING , LLEASE BENS PEQUESTS

oN FD PER BROS
2. DYutal oF YOAR S¥MPTOOS ARE EkELY LINKED “FO VASE LIL AE
CAUSES | Vou FRE QurrEnny

LZIGAHNENTOUS , FIND = PHCT+H 217! C
“TPrLING LB uPloFEn, 72S THIS wor HELPING ?
me ™ . . —_ _.
xe 3, Og. REARS | You Maye FARED  estitid Almira: Prev.

ee SR el . cian ep et, Ba OB Seid
pw POST. ee NBC 07 cB Eig 0 ROLL RET OEE BS
APERNES EIDE VIO | Lum CAuy FEE Ss wet Muce Eise

INALABLE .-
SHE NMEULOSURLEIN.

y. You ARE SC#HEDULED “70 SEE ‘ v
Thon Sola

roopaw Gabi iy Ob

  
 

 

el [Pua nets |
 

_ Case 0 oF -¥R eeteEilment 1 1 Filed 04/18/19 Page 21 of 30

 

 

2 OF IT mcabite
EAN
mo MR AWOKE Mm. EAM HEX MmA/CD
Lom: millhouse,K 544oUCUe DetembeR 6 201%
E- Ql

 

 

Topay « Rereved the fest Pout REfrse Fem you Swe my,
Retoee Rvaust & lols:

 

0! Chuprofen RiP not helP art honesty nee did. an Mov. & 20) 5
i was Discevtnued. Chat it was recently Prescgibed ecause I
ad My tooth Put led.) it peleve my fsotheathe bot Ne loncls |
pan and (Der lead, Pan rt Tees nothinal Sem just Thy cre te 4s
‘et yeud +0 beiny able to Lowetron Urth Re Dail Y Loudine §.
LéubarHed @ SichCall Mmoudiy Recembe 3 21h.

 

(£ foo Not WAX AcCess +o off chal Cofouts Aa ht nou).

 

/ .
You MAVE YARED wemary Ah oF THE AbSuwemve
Pirin TOED! CrP ONS , Vou Were CAUGHT Is-Usinis GABAPENTIN,

TT Ww Nbr Be ABE Fd GET ARF OVAL FAR THAT.

 

Your ARE  S@vE0UL EO FO SEE FE Suréton ,

 

——_—=——=—_

 

  

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00665-YK-EB Document1 &i gone (abt etPayy CES
/3 OEY

Gch b +.
To. AR Ebi nIGev Febhuary Z, 20 LY
FRom: m, [Vhs £ Y UOC
G-Hy

‘ 2

—

‘
QA Eke rén iC: OH Bm 1m

Udu MeVe/ ofesed ne Dnt la re ned ca teen Pry TAR
EP: lgotre CatEeColy (he, PYNPSZS: vs Altraucl.
ted Yous tna Law Pain aud tt eHeglive

pay Decly Pater vhowever,.¢ Yois flated Phat You
Can wm Ocescr he Me Qn pedicatiom Ss.

 

— :
Die AAT OW LEE pf EPEC mEDicATIon £02 Mou SPECIFIC

PROBLEM 18 VERY “Lim: Ted. TVpe STUMES So. Er FHER THAT

The MEQtATI OA  "8& NOT

 

EXGETIVE , OR 17 7t4AS _ NOT GEEW

 

 

 

a
_ ) 7

7 HE FborerrurARy MIEDCUNES  Tittr OTH Ee PIOESL%S2) BEVES PCE LY8iS ly ARE
» Ox CAREAQEINE -— SUQES Sou 17 78 NOT EFFECTIVE

 

2) (nab ABZEPIWE - WEP FOR FAUAL wERvE Pain~ Ne Few For BAY.

3) LEVATIRACETAM - SudieS Grod 17 0S NOT EFFECTIVE

 

— .
Te AM WrrwrAsle zo COFFEY A  TFRIAL OE CAREBATABRBZEDINE,

DN FQTUNATELY TT. Kon a Rtn 77 eer IDK 17 REQ ES
ROUTINE Gropga  Fe&SsIS Ann or MAS MANY Bes

Vy) tsbues you LIKE TR Proezes.

ZN FEVCPA CH) ONS |

Loa |
L Lith Zh j

 

To HEALTH Selvicg —

 
Case 1:19-0v-006 fC! Jocument 1 Filed 04/18/19 Page 23 of 30

     

 

— pote HEM. {lt Sey HPAES.
Ceamvmillbouse SIYOU8elo
HY ° a
ae Exh, bi +. |

Lou “eqks Prescr, bers Gre Us*We | Ce,-bei,
meal Ca Aims, Was on Cal ba ngte por,
upfu Said (You Wese ln (hg to tory “Pig Horn, |

Alint th Ast owe tou listed ( oF cre bees Pe)»

Tt jee Ves that que f ee,

Samethin, FH Pea.

= —, - y ,

- Qf STUA'ED FOR Wb ue.

BAZNPINE pis GEE
‘x LAK

277 AOES WOT LN0R¢«,

/ R0BLErO 70

Was Neve BEEN STUO'DO HOL

2. c : Te Was Seun EPFECTIVENES

Your PRIA En.
Neve Pel PREBLE.

| Lp

Kof%e OFFER

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

   

Dose’ “and: Regimen: = "

75 mg BID ae -
‘Date requested: Expiration of order: .
04/10/2018 ce a 7 10/10/2018

Diagnosis: | ,
. Acquired spondylothesis, Low: Back Pain, Hi istory spinal fusion, carpal tunnel sycrome i

Reason(s). why formulary agent(s) cannot be-used:

Inmate recently evaluated for SMU referral. Inmate was prescribed. Gabapentin for condition mentions above but this ~
medication was discontinued due to diversion. He states that he is still in severe pain and currently: he is.taking no
medications. Record shows that he has tried other mediations inthe past'such as, naproxen, Elavil, Motrin, aspirin, sulindan,
carbamazepine, depo-medrol injections: and Tylenol #3. He is unwilling to try any of these medications again stating that they
never worked. Also inmate:refused to'sign a refusal after extensive educations on his pain:and appropriate:pain
management on 12/29/2017 to try formulary medications such Elavil, duloxetine, sarbamazepine. He was also offered
consults for pain specials as well as evaluation of his back by specialist. ;

inmate does have physical exam findings: as well as history of painful conditions but no motivation to ty other medications o or

 

 

" avenue of pain management other than narcotic pain. relief, gabapentin or lyrica.. : ;
Formulary agents) tried: — _ Se /
: Cost of therapy: CO Gost of formulary agent:
- Institutional Chief Pharmacist: - oo . Action taken: . Date: |
' «Stovall, Christopher PharmD = - . Refer up - , 04/12/2018
, Comments: . , .

’ Note on 09/12/17 states “Received a incident report written by SIS staff as well as a a supporting memo from nursing staff in -
regards to. Inmate, Millhouse misusing and giving his s Gabapentin to another inmate.” ,

Duloxetine diced after 10 days i in 201 6
‘Carbamazepine diced after 1 day in 2016 .

Do not tecommend approval. Patient has past history of diversion and refuses formulary agents.

 

 

Institution Clinical Director: | oo ' Action taken: Date:

Marrero, Maria F MD/RMD Se 7 cet Refer up - : 04/13/2018

Comments: , Ce . PN
". .agree with ICP. Need to do adequate trial of formulary medications before requesting anon formulary.

Central Office Pharmacist: , _* Aetion taken: . Date:

~ Long, Michael Regional Chief Pharmacist ~  Referup -! 04/13/2018
~ Comments: - oN oo, ae

Recommend adequate trial of formulary agents. See ICP comments.

 

Central Office Physician: ©. ~ Aetion taken: “Date:

Marrero, Maria F MD/RMD oe | , oo Disapproved - . 0496/2018 7°
Comments: Se re . . os oe |
. Generated 07/26/2018 08: 38 by Casada, Melanie HIT _. , Bureau of Prisons. - MCR... we “Page fof 2... .

».

BOP FOIA FOIA # 2018-06296 1 of 452
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Generated 07/26/20418.08:38 by Casada, Melanie HIT”

St ni owoan nail ae ’
mally. tolerated. doses of trieyetc antidepressants and topical analgesics such é as. capsaicin 7.

or antiepileptic. categories.

3: “Fibromyalgia - documented ‘diagnosis of: fibromyalgia by rtieumatologist documented insufficient
functional response to duloxetine, plus at least one other medication from the tricyclic antidepressant —

4. Partial onset seizures - well documented intolerance or insuffi cient response. to at least two other

agents (i.e. - - carbamazepine, lamotrigine, levetiracetam, phenytoin, topiramate)

- Bureau of Prisons MCR.”

". BOP'FOIA FOIA # 2018-06236 2 of 492 -

Page 2 of2° ¢

 

 

 
Case 1:19-v-00665-YK-FE -Dogumen Filed 04/18/19 Page 26 of 30

   

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: —-MILLHOUSE, KAREEM . Regt: 59904-066
Date of Birth: oe Sex: M Race: BLACK Facility: LEW
Note Date: 03/12/2019 07:25 Provider: Ayers, Jessie PA-C Unit: £02

 

J

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:

‘ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C °

_Inmate stopped me to discuss pain medication for both his hand and his chronic pain issues. It was noted
during encounter that Inmate Millhouse was not wearing the splint which Dr. Edinger had made him due to the
fracture in his hand. Stressed to inmate that he must wear splint at all times due to risk of worsening injury or
improper healing. Inmate is currently awaiting further evaluation of fracture.

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No
Completed by Ayers, Jessie PA-C on 03/12/2019 07:29

a

Generated 03/12/2019 07:29 by Ayers, Jessie PA-C Bureau of Prisons - LEW , . Page 1 of 1
 

Case 1:19- ih “Oe -EB Document 1: Filed 04/18/19 Page 27 of 30
EER U.S. Department of Justice

Federal Bureau of Prisons

 

Northeast Regional Office
Via Certified-and Return Receipt Mail ‘

U.S. Custom House-7th Floor
2nd & Chestnut Streets
Philadelphia, PA 19106

March 27, 2019

Mr. Kareem Millhouse, Reg. No. 59904-066
USP Lewisburg

P.O. Box 1000

Lewisburg, PA 17837

RE: Administrative Claim No. TRT-NER-2019-00477.

Dear. Mr. Millhouse:

Your Administrative Claim No. TRT-NER-2019-00477 properly
received on October 22, 2018, has been considered for settlement
as provided by the Federal Tort Claims Act (FTCA), 28 U.S.C. §
2672, under authority delegated to me by. 28 C.F.R. § 543.30.
Damages are sought in the amount of $100,000.00, for personal
injury. Specifically, you allege you have been denied
appropriate medical care at USP Lewisburg on an ongoing and
continuous basis.

An investigation reflects you have been given medical
treatment at USP Lewisburg that meets or exceeds community
standards. There is no evidence to suggest you experienced a
compensable loss as the result of negligence on the part of a
Bureau of Prisons employee. Accordingly, your claim is denied.

If you are dissatisfied with this decision, you may bring
an action against the United States in an appropriate United
States District Court within six (6) months of the date of this
letter. ,

Sincerely,
SB fl
Darrin Howard

Regional. Counsel |

cc: David J. Ebbert, Warden, USP Lewisburg_
 

4 - Case 1:19-cv- 00665- YK-EB Document1 Filed 04/18/19 Page 28 of 30
Ke US. Department of Justice

Federal Bureau of Prisons

 

; Northeast Regional Office
Via Certified and Return Receipt Mail

U.S. Custom House-7th Floor
2nd & Chestnut Streets _
Philadelphia, PA 19106

March 27, 2019

Mr. Kareem Millhouse, Reg. No. 59904-066
USP Lewisburg © Se

P.O. Box 1000

Lewisburg, PA 17837.

RE: Administrative Claim No. TRT-NER-2019-00478

‘Dear Mr. Millhouse:

Your Administrative Claim No. TRT-NER-2019-00478 properly
received on October 22, 2018, has been considered for settlement
as provided by the Federal Tort Claims Act (FTCA), 28 U.S.C. §
2672, under authority delegated to me by 28 C.F.R. § 543.30.
Damages are sought in the amount of $200,000.00, for personal
injury. Specifically, you allege you have been denied
appropriate medical care at USP Lewisburg on an ongoing and
continuous basis.

f :

An investigation reflects you have been given medical
treatment at USP Lewisburg that meets or exceeds community
standards. There is no evidence to suggest you experienced a
compensable loss as the result of negligence on the part of a
Bureau of Prisons employee.. Accordingly, your claim is denied.

If you are dissatisfied with this decision, you may bring
an action against the United States in an appropriate United
States District Court within six (6) months of the date of this
letter. ,

Sincerel mo
Dw ure of

Darrin Howard ~
-Regional Counsel

7 {

cc: David J. Ebbert, Warden, USP Lewisburg
Case 1:19-cv-00665-YK-EB Document 1 Filed 04/18/19 Page 29 of 30

APA pp CocF

Dewar || Ofek OF .CouRt
Weu °,

ENCIOSES 16 A Seif ADDRESSED ewvelo~s — Plense Sen0

mE A CEeRkhieEY) CPy OF THe Enclosed Com Maa7

hank You,

 
es abe
be

ey

mies

ae

cay

ane

SIMS

ding

sey

: U9}!
Sees a

 

1g.
Me ees

 
